DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 7-9, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2020/0236583 to Tang in view of US Pub. 2015/0296534 to Han.

In regard claim 1, Tang teaches or discloses a method, performed by a user equipment (UE), of processing data in a wireless communication system, the method comprising: 
determining a format for buffer status report based on a buffer status of each of logical channel groups when the UE receiving an uplink transmission resource from a base station determines to report the buffer status to the base station (see paragraphs [0008], [0009], and [0046], the terminal determines a BSR format for BSR to-be-reported according to a number of padding bits, a size of a first type of BSR format plus its MAC sub-header, and a quantity of logical channel groups currently having data to-be-transmitted. A quantity of logical channel groups corresponding to the BSR format is greater than or equal to 1, and is less than or equal to a maximum quantity of logical channel groups currently having data to-be-transmitted);
allocating, to each of the logical channel groups, a transmission resource remaining after excluding, from the uplink transmission resource, a transmission resource used for reporting the buffer status of the determined format (see paragraphs [0047], and [0077], an allocated uplink resource is greater than or equal to a sum of a length of a media access control control element (MAC CE) of the BSR and a length of a corresponding MAC subheader, reporting of the padding BSR is triggered).
Tang may not explicitly teach or disclose re-determining the format for the buffer status report based on the buffer status of each of the logical channel groups after the allocating.
However, Han teaches or discloses re-determining the format for the buffer status report based on the buffer status of each of the logical channel groups after the allocating (see paragraphs [0088], and [0128]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify buffer status reporting method of Tang by including re-determining the format for the buffer status report based on the buffer status of each of the logical channel groups after the allocating suggested by Han. This modification would provide to trigger  the SR in advance before the retransmission buffer status report timer does benefit to maintain the FTP data connection read on paragraph [0059]. 

In regard claim 8, Tang teaches or discloses a user equipment (UE) for processing data in a wireless communication system, the UE comprising:

at least one processor configured to determine a format for buffer status report based on a buffer status of each of logical channel groups when the UE determines to report the buffer status to the base station (see paragraphs [0008], [0009], and [0046], the terminal determines a BSR format for BSR to-be-reported according to a number of padding bits, a size of a first type of BSR format plus its MAC sub-header, and a quantity of logical channel groups currently having data to-be-transmitted. A quantity of logical channel groups corresponding to the BSR format is greater than or equal to 1, and is less than or equal to a maximum quantity of logical channel groups currently having data to-be-transmitted), allocate, to each of the logical channel groups, a transmission resource remaining after excluding, from the uplink transmission resource, a transmission resource used for reporting the buffer status of the determined format (see paragraphs [0047], and [0077], an allocated uplink resource is greater than or equal to a sum of a length of a media access control control element (MAC CE) of the BSR and a length of a corresponding MAC subheader, reporting of the padding BSR is triggered), and
a storage configured to store information about the buffer status of each of the logical channel groups (see paragraphs [0035], and [0097], the software module may be located in a storage medium, the storage medium is located in the memory 42, and the processor 41 reads information in the memory 42, and completes steps).
Tang may not explicitly teach or disclose re-determining the format for the buffer status report based on the buffer status of each of the logical channel groups after the allocating.

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify buffer status reporting method of Tang by including re-determining the format for the buffer status report based on the buffer status of each of the logical channel groups after the allocating suggested by Han. This modification would provide to trigger  the SR in advance before the retransmission buffer status report timer does benefit to maintain the FTP data connection read on paragraph [0059]. 

In regard claims 2 and 9, Tang teaches or discloses 2. The method of claim 1, wherein, the re-determining comprises re-determining a packet format so as to include identification information about a logical channel group in which data remains after the allocating and information about a size of the remaining data (see paragraphs [0019], [0020], and [0021], the third type of BSR includes an identifier of each of the some logical channel groups and buffer status information corresponding to the logical channel groups and buffer status information of each logical channel group of the some logical channel groups is sequenced in an order of identifiers of the some logical channel groups. The determining unit is configured to determine, when the number of the padding bits is greater than the size of the first type of BSR format plus its MAC subheader, and is less than a sum of a maximum length of a second type of BSR format and a size of a MAC subheader corresponding to the second type of BSR format).

In regard claims 5 and 12, Tang teaches or discloses the method of claim 1, wherein,
a MAC PDU generated as a result of allocating the uplink transmission resource to each of a plurality of logical channels has a configuration (see paragraphs [0003], [0047], and [0077]) in which non-segmented data and segmented data are sequentially arranged with respect to data of the plurality of logical channels (see paragraphs [0035], [0052], [0055], [0056], and [0057]).

In regard claims 7 and 14, Tang teaches or discloses the method of claim 1, wherein,
a MAC PDU generated as a result of allocating the uplink transmission resource to each of a plurality of logical channels has a configuration in which non-segmented data and segmented data are sequentially arranged for each resource allocated to each logical channel (see paragraphs [0035], [0052], [0055], [0056], and [0057]).

In regard claim 15, Tang teaches or discloses a computer-readable recording medium having recorded thereon a program for executing the method of claim 1 on a computer (see paragraphs [0096], [0097], [0099], [0101], [0102], and [0103]).

Allowable Subject Matter
Claims 3-4, 6, 10-11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Notes:
Please note even if the examiner has cited pertinent portions of the reference(s) (for instant, figures, paragraph numbers and/or column and line numbers) for the convenience of the applicant, other portions in each the reference may also teach the claim limitations. Therefore, the reference(s) should be considered in its entirety with respect to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



Date: 09/28/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476